Citation Nr: 0127063	
Decision Date: 12/06/01    Archive Date: 12/11/01

DOCKET NO.  01-06 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an effective date prior to July 31, 1998, for 
assignment of a 100 percent evaluation for the veteran's 
service-connected lung cancer for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from October 1955 to October 
1978.  The veteran died on September [redacted], 1999.  The appellant 
is the veteran's widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2000 rating decision by the Fort 
Harrison, Montana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to accrued 
benefits due to the veteran's claim for an earlier effective 
date for the grant of service connection for lung cancer.  A 
notice of disagreement was received in September 2000; a 
statement of the case was issued in July 2001; and a 
substantive appeal was received in July 2001. 

In her notice of disagreement, received in September 2000, 
the appellant requested an additional Dependency and 
Indemnity Compensation (DIC) allowance, pursuant to 38 
U.S.C.A. § 1311(a)(2) (West 1991 & Supp. 2001).  This matter 
is referred to the RO for appropriate action.   

Additionally, the Board notes that a Statement in Support of 
Claim (VA Form 21-4138) received from the appellant in 
September 1999 included contentions to the effect that the 
veteran was unemployable due to service-connected lung 
cancer.  The Board believes that this communication must be 
viewed as an implicit claim of entitlement to a total rating 
based on individual unemployability due to service-connected 
disability (TDIU) for accrued benefit purposes.  In this 
regard, the veteran had also advanced a contention regarding 
his employability in a VA Form 21-4138 received in August 
1999, and it does not appear that any action had been taken 
on the veteran's implicit TDIU claim at the time of his death 
in September 1999.  Accordingly, the matter of the 
appellant's claim of entitlement to TDIU for accrued purposes 
is also hereby referred to the RO for appropriate action. 



FINDINGS OF FACT

1.  A claim for an increased evaluation for service-connected 
lung cancer was received from the veteran on December 21, 
1998; by rating decision in January 1999, a 100 percent 
evaluation was assigned for this disability, effective July 
31, 1998.  

2.  In a communication received in June 1999, the veteran 
requested an earlier effective date for the assignment of a 
100 percent rating for his service-connected lung cancer.

3.  The veteran's earlier effective date claim was pending at 
the time of his death on September [redacted], 1999; the cause of the 
veteran's death was his service-connected lung cancer.

4.  It was not factually ascertainable prior to July 31, 
1998, that the criteria for assignment of a 100 percent 
rating for the veteran's service-connected lung cancer had 
been met.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
July 31, 1998, for assignment of a 100 percent evaluation for 
service-connected undifferentiated large cell carcinoma of 
the left lung have not been not met.  38 U.S.C.A. §§ 5107, 
5110, 5121 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.400(o), 
3.1000 (2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

In August 1983, the veteran filed an initial claim for 
service connection for lung cancer.  The veteran stated that 
the condition had been diagnosed in June 1983.  The veteran 
was hospitalized from June to July 1983 with a diagnosis of 
large cell undifferentiated carcinoma of the left lung with 
metastasis to a lymph node.  

By rating decision in October 1983, the RO denied service 
connection for lung cancer as the veteran's service medical 
records did not show the condition was incurred in or 
aggravated during service.  The veteran timely perfected an 
appeal to this decision, and in September 1984, the Board 
issued a decision denying service connection for lung cancer.  
The Board found that the veteran's service medical records 
were negative for complaints or findings of pulmonary 
carcinoma and that the condition was not diagnosed within the 
one-year presumptive period from discharge from service.  

In April 1992, the veteran filed a request to reopen his 
claim for service connection for lung cancer, including as 
due to exposure to Agent Orange.  In October 1992, the RO 
issued a deferred rating decision, pending receipt of revised 
legislation regarding Agent Orange exposure.  By rating 
decision in November 1994, the RO granted service connection 
for undifferentiated large cell carcinoma of the left lung 
with radiation therapy, thoracotomy, and current moderate 
obstructive lung disease with a 30 percent evaluation, 
effective from April 28, 1992.  The veteran did not file a 
notice of disagreement to this decision.  

In February 1996, the veteran filed a claim for a total 
disability evaluation due to individual unemployability 
(TDIU).  The RO denied this claim in October 1996, and the 
veteran did not file a notice of disagreement to the decision 
on that issue.  

On July 28, 1998, the veteran was seen at a private medical 
facility with complaints of increased shortness of breath and 
fatigue over the previous several weeks.  The physician noted 
that the veteran had been seen in December 1997, and that X-
ray examination at that time was felt to show persistent 
bronchitis.  After reviewing chest x-rays dating back to 
1994, the examiner indicated that there appeared to be a 
gradual volume loss in the left lower lobe.  Pertinent 
reported impressions included history of carcinoma of the 
left upper lobe in 1983 with no history of recurrence and 
progressive volume loss left lower lobe most likely secondary 
to fibrosis associated with radiation therapy, cannot rule 
out loculated effusion, and also cannot rule out pleural 
metastases from recurrence of tumor.  

The veteran was seen at the same private facility for follow-
up on July 31, 1998.  It was noted that bronchoscopy had been 
performed and that biopsies showed no atypical cells.  
However, the examiner noted that he could not get to a 
portion of the left lower lobe.  The physician indicated 
concern about possible recurrence of the earlier tumor.  A 
thoracentesis was conducted.  A clinical record dated in 
August 1998 is to the effect that the thoracentesis 
demonstrated tumor cells felt to be consistent with a large 
cell undifferentiated carcinoma of the lung. 

A hospital admission note in November 1998, noted that the 
veteran was diagnosed with carcinoma of the left lung in 1983 
and had undergone radiation.  The veteran "subsequently did 
fairly well for a number of years."  It was noted that the 
veteran began to experience increased cough and shortness of 
breath approximately one year previous and was found to have 
large left pleural effusion in July 1998.

In December 1998, the veteran filed a claim for re-evaluation 
of his service-connected lung cancer, as the condition had 
recurred.  By rating decision in January 1999, the RO granted 
a 100 percent evaluation for service-connected 
undifferentiated large cell carcinoma of the lung, effective 
from July 31, 1998.  

By rating decision in May 1999, a claim by the veteran that 
clear and unmistakable error was involved in the assignment 
of an effective date of April 28, 1992, for the grant of 
service connection for lung cancer was denied.  A notice of 
disagreement was not received to initiate an appeal from that 
determination. 

In June 1999, the veteran filed a claim for entitlement to an 
earlier effective date for the assignment of a 100 percent 
rating.  The veteran died on September [redacted], 1999.  The death 
certificate listed the immediate cause of death as lung 
cancer, with an approximate interval between onset and death 
of 13 months.  By letter, received in September 1999, the 
appellant stated that the veteran had been unable to work 
since he was diagnosed with lung cancer in 1983.  

In October 1999, the appellant filed an application for 
dependency and indemnity compensation (DIC), death pension 
and accrued benefits.  In January 2000, the RO granted 
service connection for the cause of the veteran's death and 
found that entitlement to Dependents' Educational Assistance 
(DEA) under Chapter 35, Title 38, United States Code was 
established.  However, the RO denied entitlement to accrued 
benefits.  The instant appeal stems from this decision.  

II. Analysis

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes medical records for treatment of 
the veteran's lung cancer and statements from the veteran and 
appellant.  No additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist her with the claim. 

Furthermore, the appellant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to accrued benefits.  The discussions in the 
rating decision and statement of the case have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board notes that the 
appellant was provided with the VCAA language, but not the 
new regulations, in the statement of the case.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the appellant in 
the development of the claims and has notified her of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the appellant 
or her representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the claimant.  See generally Sutton v. 
Brown, 9 Vet.App. 553 (1996); Bernard v. Brown, 4 Vet.App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Upon the death of a veteran, periodic monetary benefits to 
which that individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of his death ("accrued benefits") and due and 
unpaid for the period not to exceed two years, shall, upon 
the death of such individual be paid to the living person 
first listed as follows: (1) his spouse, (2) his children (in 
equal shares), (3) his dependent parents (in equal shares).  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  

In order for a claimant to be entitled to accrued benefits, 
"the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating decision."  Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998)).  By statute, entitlement to accrued 
benefits must be based on evidence in the file at the time of 
death, or evidence, such as VA records, deemed to be of 
record at that time.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; 
Zevalkink v. Brown, 6 Vet. App. 483 (1994).

At the time of his death, the veteran had a claim pending for 
an earlier effective date for the award of a 100 percent 
evaluation for his service-connected lung cancer.  The 
appellant's contentions suggest that she may be seeking 
benefits related to a 100 percent evaluation for the 
veteran's service-connected lung cancer, effective from the 
date of first diagnosis in 1983.  However, awards of accrued 
benefits are limited by law to periods of not more than 
two years prior to death.  Therefore, there can be no legal 
basis for entitlement to any benefits pertaining to any 
period prior to September [redacted], 1997 (the date two years prior 
to the date of the veteran's death). 

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  However, in 
cases involving a claim for an increased evaluation, the 
effective date may be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
the claim.  38 C.F.R. § 3.400(o)(2).  

After reviewing the totality of the evidence, the Board must 
conclude that the preponderance of the evidence is against a 
finding that it was factually ascertainable prior to July 31, 
1998, that the criteria for a schedular 100 percent rating 
for the veteran's lung cancer had been met.  Under Diagnostic 
Code 6819, a 100 percent rating will be assigned for a 
malignant neoplasm of the respiratory system.  The underlying 
question, therefore, is when it was factually ascertainable 
that the veteran's lung cancer was present.  In this regard, 
the Board recognizes that lung cancer was diagnosed in 1983, 
but the evidence shows that the lung cancer was treated and 
that there was no recurrence or metastasis for many years.  
Accordingly, over the years the veteran was rated based on 
the residuals of the 1983 lung cancer.  

The medical evidence suggests that the veteran had been 
having increased shortness of breath for several weeks before 
he reported to the private medical facility in late July 
1998.  However, while the examiner who saw the veteran on 
July 28, 1998, determined that additional testing was 
necessary, initial testing did not reveal the carcinoma.  It 
was not until thoracentesis was accomplished on July 31, 
1998, that the cancer was detected.  The Board finds that 
this is the date that it was first factually ascertainable 
that lung cancer was present.  As already noted, the record 
does show that the veteran reported shortness of breath for a 
period of time prior to July 31, 1998.  However, although the 
veteran was competent to report symptoms, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  In this regard, the 
Board is also not competent to determine when the cancer was 
present.  At any rated, in this case it is clear that trained 
medical personnel were unable to diagnose the cancer until a 
particular procedure was conducted on July 31, 1998.  In sum, 
there is no basis for assignment of a 100 percent rating 
prior to July 31, 1998, since the clear preponderance of the 
evidence is against a finding that the cancer was factually 
ascertainable prior to that date.   

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

